Title: Enclosure II: Estimate of the Foreign Establishment, 5 November 1792
From: Jefferson, Thomas
To: Washington, George


IIEstimate of the Foreign Establishment
Estimate of the ordinary expence of the different diplomatic grades, annually.




A Minister Plenipotentiary.
A Resident.
Agent.


 
D
D
 
D
D
 
D


Outfit 1/7 of
 9000.
1285.71
Outfit 1/7 of
 4500.
 642.85
Salary.
 1300


Salary
 
9000.
Salary
 
4500.
Extras
  350


Secretary
 
1350.

 

 
1650.


Extras
 
 350.
Extras
 
 350.
Medals to foreign ministers, suppose 5. to be kept here & to be changed once in 7. years will be about 654.6 annually.


Return 1/7 of
 2250.
 321.42
Return 1/7 of
 1125
 160.71



 
12307.13

 
5653.56

 
  
   
  
  
   




To support the present establishment would require
a Reduction of the establishment, to bring it within the limits of D 40,000.



 
D.

 



for
 Paris. Minister Plenipoty.
12,307.13
for
 Paris. a Minister Plenipty.
12,307.13


 
London. do.
12,307.13
 
London. do.
12,307.13


 
Madrid. Resident
 5,653.56
 
Madrid. a Resident
 5,653.56


 
Lisbon. do.
 5,653.56
 
Lisbon. do.
 5,653.56


 
Hague. do.
 5,653.56
 
Hague. an Agent
 1,650.


 
Medals to foreign ministers
   654.6
 
Medals to for ministers
   654.6


 

42,229.54
 
Surplus.
 1,774.02



 


 
40,000.



Th: Jefferson
Nov. 5. 1792.

